              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:18-cv-00455-MR


HERBERT JAMES WILSON,               )
                                    )
                     Plaintiff,     )
                                    )
     vs.                            )            ORDER
                                    )
ANDREW SAUL,                        )
Commissioner of Social Security,    )
                                    )
                     Defendant.     )
___________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Attorney’s Fees Pursuant to the Equal Access to Justice Act [Doc. 15].

      The Plaintiff seeks an award in the amount of $7,150.00 in full

satisfaction of any and all claims by the Plaintiff in this case pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [Doc. 15]. The

Defendant consents to that award. [Doc. 15-7]. In light of the Court’s prior

remand of this matter, and in the absence of any contention by the

Commissioner that his position was substantially justified or that special

circumstances exist that would render an award of attorney’s fees unjust, the

Court concludes that the Plaintiff is entitled to an award of attorney’s fees

under the EAJA.       The Court further concludes that, in light of the
Commissioner’s lack of opposition to the Plaintiff’s request [see Doc. 15-7],

the Plaintiff is entitled to reimbursement from the Treasury Judgment Fund

of the $400.00 in costs incurred as a result of filing this action.

      The Plaintiff requests that the EAJA award be paid directly to Plaintiff’s

counsel as the Plaintiff’s assignee. In support of this request, the Plaintiff

has submitted a fee agreement executed by the Plaintiff, pursuant to which

the Plaintiff has agreed to assign any EAJA fee award in favor of counsel.

[Doc. 15-6]. The Court finds that the Commissioner should accept this

assignment of the awarded fees by the Plaintiff to counsel and upon receipt

of such assignment, the Commissioner will pay that award of fees directly to

Plaintiff’s counsel, provided that it is shown that the Plaintiff does not owe

any debt to the United States Government which is subject to offset. See

Astrue v. Ratliff, 560 U.S. 286 (2010).

      IT IS, THEREFORE, ORDERED that:

      (1)   The Plaintiff’s Motion [Doc. 15] is hereby GRANTED, and the

            Plaintiff is hereby awarded attorney’s fees in the amount of

            Seven Hundred One Hundred Fifty Dollars ($7,150.00), which

            sum is in full satisfaction of any and all claims by the Plaintiff in

            this case pursuant to 28 U.S.C. § 2412(d);


                                        2
(2)   Within thirty (30) days of the entry of this Order, or some other

      time as determined by the Court upon good cause shown, the

      Commissioner shall inform Plaintiff’s counsel whether the

      Plaintiff owes a debt to the Government by which this fee award

      may be offset. Before any funds are disbursed to counsel, the

      Plaintiff’s counsel shall provide a valid fee assignment to the

      Defendant;

3)    IT IS FURTHER ORDERED that Four Hundred Dollars ($400.00)

      in costs shall be reimbursed to the Plaintiff from the Treasury

      Judgment Fund upon certification thereof by the Office of the

      United States Attorney to the Department of Treasury.

(4)   In the event that past-due benefits are awarded on remand, the

      Plaintiff shall have sixty (60) days after being served with notice

      of the past-due benefits award to file for an award of fees

      pursuant to the Social Security Act, 42 U.S.C. § 406(b); and

(5)   No additional Petition pursuant to 28 U.S.C. § 2412(d) may be
                          Signed: December 18, 2019
      filed.

IT IS SO ORDERED.




                                 3
